Exhibit Live Current Media Inc. Announces Record Second Quarter Revenue Perfume.com Revenue Increases 30% Over Q2 of 2007 VANCOUVER, BC – August 15, 2008 – Live Current Media Inc. (OTCBB: LIVC), a media company built around content and commerce destinations, today announced financial results for the quarter ended June 30, 2008. All results are reported in US Dollars under United States generally accepted accounting principles (US GAAP). The financial results are extrapolated from the Company's unaudited financial statements and related notes included in its Quarterly Report on Form 10-Q filed with the SEC. Second Quarter 2008 Financial Highlights and Corporate Developments · Achieved record Q2 revenue of $1.94 million, driven by significant sales growth in the health & beauty segment. · Perfume.com revenue increased 30% compared to Q2 of 2007, marking the third consecutive quarter with quarterly year-over-year revenue growth of more than 27%. · Perfume.com expanded globally, offering its delivery capabilities to Canada, Europe, Mexico and many other international destinations; o Perfume.com was listed for the third consecutive year in the Internet Retailer Top 500 Guide, the definitive ranking and analysis of America's 500 largest e-retailers based on sales on the internet. · Entered into exclusive 10-year deal with the DLF Indian Premier League (IPL) and Board of Control for Cricket in India (BCCI) to become the official online cricket content provider for the IPL: o Signifies the Company’s first cricket-related content and distribution relationship as it plans to build and launch the www.cricket.com DestinationHub(TM) as the global cricket destination for the world’s one billion-plus passionate cricket fans; o Launched www.IPLT20.com as the official IPL online destination, which generated traffic of more than 50 million page views and 5.2 million unique visitors during the inaugural IPL season; o Announced a partnership with netlinkblue, a multinational provider of end-to-end consulting, technology and outsourcing solutions for IT and business consulting services, to integrate streaming video and mobile access into www.IPLT20.com, the official IPL website. This brings cricket-related content and distribution rights independently secured by each company together to create an optimal user experience for cricket fans at a single online destination. · Completed the acquisition of Auctomatic, a Silicon Valley-based technology development company with extensive experience in eCommerce, content and social media: o Auctomatic team relocated to Live Current’s head office in Vancouver. Auctomatic’s technology framework and toolset, as well as the team of senior engineers, have already helped strengthen the Company’s eCommerce platform and enhance its product and technology capability and are a strategic foundation for Live Current’s future growth. · Company named for the third consecutive year on the PROFIT 100 list of fastest growing companies in Canada by PROFIT Magazine. · Appointed Amy Frankel as Vice President, General Counsel to oversee all domestic and international legal affairs including intellectual property, risk management, licensing, content contract negotiations, commerce and distribution agreements, and dispute resolution. · Company amended its Articles of Incorporation to change its name to Live Current Media Inc. Geoffrey Hampson, Chairman and CEO of Live Current stated, “We continue to make significant progress scaling our core sports and health & beauty businesses.
